Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1358 Page 1 of 25



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION



BARBARA HAYWOOD,

               Plaintiff,                                    Hon. Robert J. Jonker

v.                                                           Case No. 1:17-cv-508

LAWRENCE HOUGH, et al.,

            Defendants.
____________________________________/

                             REPORT AND RECOMMENDATION

               This matter is before the Court on Defendant Hubbard’s Motion for Summary

Judgment, (ECF No. 127); Defendant Eagle’s Motion for Summary Judgment, (ECF No. 129); and

Defendant Hough’s Motion for Summary Judgment, (ECF No. 130). The Court finds oral argument

unnecessary. W.D. Mich. LCivR 7.2(d). Pursuant to 28 U.S.C. ' 636(b)(1)(B), the undersigned

recommends that Defendants’ motions each be granted in part and denied in part as detailed herein.

                                          BACKGROUND

               In her complaint, Plaintiff alleges the following. (ECF No. 1). On February 14, 2016,

she travelled to the Chippewa Correctional Facility to visit her husband. At the conclusion of this

visit, Plaintiff was detained by Michigan Department of Corrections (MDOC) Inspector Pete Hubbard

and Kinross Township Police Officer Paul Eagle. Chippewa County Sheriff’s Deputy Lawrence

Hough subsequently joined the group.

               Plaintiff was falsely accused of passing contraband to her husband. Plaintiff was then

handcuffed and threatened with “an additional charge of obstruction of justice if [she] did not consent

to having her vehicle searched.” Hubbard also stated that he was going to “make sure Plaintiff was
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1359 Page 2 of 25



never going to see her husband again.” Plaintiff’s car keys were then seized and her vehicle searched.

Marijuana was discovered in Plaintiff’s vehicle at which point she was placed in a police vehicle.

Hough informed Plaintiff that if she did not consent to a search of her hotel room, she would be charged

with “transportation and possession of marijuana.” Plaintiff, under duress, consented to a search of

her hotel room, where more marijuana was discovered. Plaintiff’s visitation privileges with her

husband were subsequently terminated.

               Plaintiff initiated the present action on June 5, 2017, against Hough, Eagle, and

Hubbard alleging the following causes of action: (1) denial of her right to intimate association; (2)

unreasonable search and seizure; (3) conspiracy to violate her rights; (4) common law conversion; (5)

use of excessive force; (6) false arrest/imprisonment; (7) assault and battery; (8) ordinary negligence;

and (9) negligent infliction of emotional distress. Plaintiff seeks an unspecified amount in money

damages. Defendants Hough, Eagle, and Hubbard now move for summary judgment. Defendants

also argue that they are entitled to qualified immunity.

                                       LEGAL STANDARDS

A.             Summary Judgment

               Summary judgment Ashall@ be granted Aif the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.@ Fed. R.

Civ. P. 56(a). A party moving for summary judgment can satisfy its burden by demonstrating Athat

the respondent, having had sufficient opportunity for discovery, has no evidence to support an essential

element of his or her case.@ Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005). Once the

moving party demonstrates that Athere is an absence of evidence to support the nonmoving party=s

case,@ the non-moving party Amust identify specific facts that can be established by admissible


                                                  -2-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1360 Page 3 of 25



evidence, which demonstrate a genuine issue for trial.@ Amini v. Oberlin College, 440 F.3d 350, 357

(6th Cir. 2006).

               While the Court must view the evidence in the light most favorable to the non-moving

party, the party opposing the summary judgment motion Amust do more than simply show that there

is some metaphysical doubt as to the material facts.@ Amini, 440 F.3d at 357. The existence of a

mere Ascintilla of evidence@ in support of the non-moving party=s position is insufficient. Daniels v.

Woodside, 396 F.3d 730, 734-35 (6th Cir. 2005). The non-moving party Amay not rest upon [his]

mere allegations,@ but must instead present Asignificant probative evidence@ establishing that Athere is

a genuine issue for trial.@ Pack v. Damon Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).

               Moreover, the non-moving party cannot defeat a properly supported motion for

summary judgment by Asimply arguing that it relies solely or in part upon credibility determinations.@

Fogerty v. MGM Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th Cir. 2004). Rather, the non-

moving party Amust be able to point to some facts which may or will entitle him to judgment, or refute

the proof of the moving party in some material portion, and. . .may not merely recite the incantation,

>Credibility,= and have a trial on the hope that a jury may disbelieve factually uncontested proof.@ Id.

at 353-54. In sum, summary judgment is appropriate Aagainst a party who fails to make a showing

sufficient to establish the existence of an element essential to that party=s case, and on which that party

will bear the burden of proof at trial.@ Daniels, 396 F.3d at 735.

               While a moving party without the burden of proof need only show that the opponent

cannot sustain his burden at trial, a moving party with the burden of proof faces a Asubstantially higher

hurdle.@ Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002). Where the moving party has the burden,

Ahis showing must be sufficient for the court to hold that no reasonable trier of fact could find other


                                                   -3-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1361 Page 4 of 25



than for the moving party.@ Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986). The

Sixth Circuit has emphasized that the party with the burden of proof Amust show the record contains

evidence satisfying the burden of persuasion and that the evidence is so powerful that no reasonable

jury would be free to disbelieve it.@ Arnett, 281 F.3d at 561. Thus, summary judgment in favor of

the party with the burden of persuasion Ais inappropriate when the evidence is susceptible of different

interpretations or inferences by the trier of fact.@ Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

B.              Qualified Immunity

                The doctrine of qualified immunity recognizes that government officials must be able

to carry out their duties without fear of harassing litigation. See Davis v. Scherer, 468 U.S. 183, 195

(1984). As is well recognized, they can do so only if they reasonably can anticipate when their

conduct may give rise to liability for damages, and if unjustified lawsuits are quickly terminated. Ibid.

Generally, when government officials perform discretionary functions, they are shielded from liability

for civil damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known. See Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982). The question whether a defendant enjoys qualified immunity is a question of law for the

Court to resolve. See Virgili v. Gilbert, 272 F.3d 391, 392 (6th Cir. 2001).

                When evaluating claims of qualified immunity, the Court employs a two-step analysis.

The Court first determines “whether the facts that a plaintiff has alleged or shown make out a violation

of a constitutional right.” Pearson v. Callahan, 555 U.S. 223, 232 (2009). If such fail to establish a

violation of the plaintiff’s constitutional rights, the defendant is entitled to immunity. Ibid. On the

other hand, if the facts establish a violation of the plaintiff’s constitutional rights, the Court must then

determine whether the right in question was “clearly established” at the time the defendant acted. The


                                                    -4-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1362 Page 5 of 25



defendant is entitled to qualified immunity unless his “conduct violated a clearly established

constitutional right.” Ibid. The contours of the right in question “must be sufficiently clear that a

reasonable official would understand that what he is doing violates that right.” Fisher v. Harden, 398

F.3d 837, 845 (6th Cir. 2005).

               Generally, to find a clearly established constitutional right, the district court “must find

binding precedent by the Supreme Court, its Court of Appeals or itself.” Fisher, 398 F.3d at 845. In

extraordinary circumstances, however, the decisions of other courts may suffice if such decisions

“both point unmistakably to the unconstitutionality of the conduct complained of and are so clearly

foreshadowed by applicable direct authority as to leave no doubt in the mind of a reasonable officer

that his conduct, if challenged on constitutional grounds, would be found wanting.” Fisher, 398 F.3d

at 845-46. In short, “existing precedent must have placed the statutory or constitutional question

beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

                                              ANALYSIS

I.             Fourth Amendment (Counts II, V and VI)

               Plaintiff argues that her Fourth Amendment right to be free from unreasonable search

and seizure was violated in multiple ways throughout the course of the subject incident. The parties

have all identified or presented various evidence in support of their respective positions. However,

because Defendants are moving for summary judgment, the facts must be viewed in a light most

favorable to Plaintiff. The facts relevant to these claims, when viewed in Plaintiff’s favor, reveal the

following.

               On February 14, 2016, Plaintiff travelled to the Chippewa Correctional Facility (UCF)

to visit her husband, Lonnell Haywood. (ECF No. 128-3 at PageID.833). When Plaintiff arrived at


                                                   -5-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1363 Page 6 of 25



the facility, she parked her car on prison property. (Ibid.). Before being permitted to meet with her

husband, Plaintiff was subjected to a search. (ECF No. 129-2 at PageID.944-45). Upon meeting her

husband in the prisoner visitation room, Plaintiff embraced her husband and the pair shared a kiss.1

(ECF No. 128-6 at PageID.884). During this kiss, Corrections Officer Cassandra Wilcox observed

“what appeared to be a green object being passed by mouth from [Plaintiff] to Mr. Haywood.” (Ibid.).

Plaintiff “had a difficult time getting the object into Mr. Haywood’s mouth and Mr. Haywood had a

difficult time swallowing the object.” (Ibid.). Wilcox “observed the object as being dark green in

color” and “believed it may have been marijuana.” (Ibid.). Wilcox informed her supervisor what

she observed. (Ibid.). Plaintiff’s visit with her husband lasted approximately 90 minutes and was

not interrupted or prematurely terminated. (ECF No. 128-3 at PageID.833; ECF No. 129-2 at

PageID.986; ECF No. 129-3 at PageID.1014).                          The Chippewa Correctional Facility visitation

guidebook provides that “a visit shall be terminated” if the visitor “smuggles, conspires to smuggle or

attempts to smuggle any item into or out of the facility.” (ECF No. 128-3 at PageID.867) (emphasis

added).

                   At the conclusion of her visit with her husband, Defendant Hubbard approached

Plaintiff and asked her to accompany him. (ECF No. 129-2 at PageID.947). Defendant Hubbard

was employed as an MDOC Corrections Officer. (ECF No. 128-3 at PageID.832). Plaintiff agreed

and followed Hubbard to a nearby room where Defendant Eagle was waiting. (ECF No. 129-2 at

PageID.947). Defendant Eagle was employed as a police officer with the Kinross Police Department.




1
  Plaintiff did not testify that she did not kiss her husband at the beginning of their visit, but instead simply asserted that
she “did not recall” doing so. (ECF No. 129-2 at PageID.945-46). The Court further notes that in her verified
complaint, Plaintiff alleges that she “affectionately embraced and kissed her husband” at the start of their visit. (ECF
No. 1 at PageID.3).

                                                              -6-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1364 Page 7 of 25



(ECF No. 130-3 at PageID.1115). In response to questioning by Hubbard and Eagle, Plaintiff denied

passing any illegal contraband to her husband and instead jokingly stated that she passed him a Jolly

Rancher candy.2 (ECF No. 129-2 at PageID.947). Hubbard and Eagle continued to detain Plaintiff

for approximately 40 minutes, awaiting Defendant Hough’s arrival. (Id. at PageID.947-48, 982).

Defendant Hough was employed as an MDOC Inspector as well as a Chippewa County Deputy Sheriff.

(ECF No. 130-3 at PageID.1115). Upon Hough’s arrival, Plaintiff was escorted by Defendants

Hough, Eagle, and Hubbard to the prison lobby where she was handcuffed. (ECF No. 129-2 at

PageID.948).

                 Defendant Hough then repeatedly threatened to take Plaintiff to jail unless she

“consented” to a search of her vehicle. (Id. at PageID.948-49). Plaintiff eventually agreed to permit

a search of her vehicle, but only because she “was scared to death.” (Ibid.). Defendants Eagle and

Hubbard proceeded to search Plaintiff’s vehicle, discovering a small quantity of marijuana in the

process. (Id. at PageID.949). Plaintiff was then placed in Defendant Hough’s police vehicle. (Id.

at PageID.942-43). Defendants Eagle and Hough first attempted to place Plaintiff in the rear seat of

Hough’s vehicle.        (Ibid.).    As Plaintiff attempted to enter the vehicle, Hough “was guiding

[Plaintiff’s] neck.” (Ibid.). Plaintiff was experiencing difficulty, however, entering the vehicle at

which point Defendant Eagle “went around to the other side of the car” and “proceeded to pull

[Plaintiff’s] hips. . .so [she] would fit in the car.” (Id. at PageID.976). Plaintiff was unable, however,

to enter the back seat, at which point she was placed in the front seat. (Id. at PageID.942-43).

Defendants Hough and Eagle did not act maliciously and they were not attempting to hurt or injure



2
  While passing candy to a prisoner violates MDOC policy, Defendants have identified no statute or authority
establishing that such is a criminal offense.

                                                         -7-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1365 Page 8 of 25



Plaintiff. (Id. at PageID.958-59, 976-77). Moreover, despite the pain and discomfort Plaintiff

experienced when attempting to enter the back seat of Hough’s vehicle, she did not request any help

or treatment. (Id. at PageID.959-60). Throughout this encounter, Defendants Hough, Hubbard and

Eagle made derogatory and racially motivated comments concerning the fact that Plaintiff, a white

woman, is married to a black man. (Id. at PageID.947, 950, 979-80, 987).

               Hough then began threatening to take Plaintiff to jail if she did not permit him to search

her hotel room. (Id. at PageID.951). Because she felt “threatened,” Plaintiff agreed to allow Hough

to search her hotel room.     (Id.).   Hough subsequently transported Plaintiff to her hotel room,

travelling a route unfamiliar to Plaintiff at a high rate of speed which made Plaintiff afraid. (Id. at

PageID.949, 951-52). On the way to the hotel, Hough detoured to assist at the scene of an accident.

(Id. at PageID.951-52). This detour lasted 20-30 minutes. (Id. at PageID.959). Plaintiff testified

that she was afraid that Hough was “going to take [her] out and beat [her] to death.” (Id. at

PageID.952). Upon arriving at the hotel, a search of Plaintiff’s room revealed another small quantity

of marijuana, as well as an expired Michigan Medical Marijuana Program card. (ECF No. 129-2 at

952-53; ECF No. 130-4 at PageID.1119). Defendant Hough then transported Plaintiff back to the

Chippewa Correctional Facility where Plaintiff was released from custody and informed that she

would be notified if criminal charges were filed against her. (ECF No. 129-2 at PageID.953).

Plaintiff was later charged with misdemeanor possession of marijuana and a warrant for her arrest

issued. (ECF NO. 130-5 at PageID.1121).

               A.     Search of Plaintiff’s Vehicle

               Because of its relevance to the discussion in the subsequent section, it is necessary to

initially address Plaintiff’s claim that the search of her vehicle was unlawful. Plaintiff alleges that


                                                  -8-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1366 Page 9 of 25



while she permitted Defendants Hubbard and Eagle to search her vehicle, she did not freely consent

to this search, but instead agreed to the search only because she “was scared to death.”

               The Fourth Amendment protects people from unreasonable searches and seizures.

U.S. Const. amend. IV. A warrantless search is presumptively unreasonable and satisfies the Fourth

Amendment only in certain circumstances. See, e.g., Katz v. United States, 389 U.S. 347, 357 (1967).

In the absence of valid consent, a warrantless search is generally lawful only if there exists probable

cause, although there exist certain exceptions to this general rule. See Spear v. Sowders, 71 F.3d 626,

632-33 (6th Cir. 1995). As the Sowders court observed, “we have made it clear that a government

official does not need probable cause to conduct every search and that a prison visitor search falls into

a special category.” Ibid. As the court further indicated, a search of a vehicle located on prison

property, based on something less than “individualized suspicion,” is not unconstitutional, especially

if the person has been warned that their car is subject to search. Ibid.

               According to Defendant Hubbard, located at the entrance to the Chippewa Correctional

Facility is a visitor information board which includes a copy of the facility’s visitation guidebook.

(ECF No. 128-3 at PageID.834).          This guidebook clearly informs visitors that if there exists

“suspicion” that a vehicle on prison property contains contraband, the vehicle may be searched. (ECF

No. 128-3 at PageID.849). The visitation guidebook is also available to visitors in pamphlet form.

(ECF No. 128-3 at PageID.834). Plaintiff has not presented evidence that the visitor information

board does not exist or that such does not contain a copy of the facility’s visitation guidebook.

Instead, Plaintiff merely asserts that she “did not see” the visitor information board and, furthermore,

was not informed that the guidebook was available in pamphlet form. (ECF No. 151 at PageID.1214).

Plaintiff has identified no authority establishing that inattentiveness or willful ignorance is a legitimate


                                                    -9-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1367 Page 10 of 25



 basis to claim exclusion from the prison’s visitation rules and guidelines.           In sum, Plaintiff’s

 assertions are not sufficient to create a genuine factual dispute on the question whether Plaintiff was

 informed, either expressly or implicitly, that her car was subject to search if it was suspected to contain

 contraband.

                As noted above, Corrections Officer Wilcox observed Plaintiff passing to her husband

 an object which Wilcox suspected may have been (or contained) marijuana. Based on the authority

 identified above, this constituted a sufficient basis to search Plaintiff’s vehicle. Because Defendants

 could have lawfully searched Plaintiff’s car based upon Corrections Officer Wilcox’s observations,

 the question whether the search of Plaintiff’s vehicle was conducted pursuant to valid consent is

 irrelevant. Accordingly, the undersigned recommends that Defendants are entitled to summary

 judgment as to Plaintiff’s claims that the search of her vehicle violated her Fourth Amendment rights.

                B.      Initial Detention of Plaintiff

                Absent a valid warrant, the seizure of a person is lawful only in certain circumstances.

 Other than when in the home, an individual can be arrested without a warrant if there exists probable

 cause to believe that the individual has committed or is committing a criminal offense. See, e.g.,

 Graves v. Mahoning County, 821 F.3d 772, 776 (6th Cir. 2016). When assessing whether there

 existed probable cause to support an arrest, the Court must consider the totality of the facts and

 circumstances possessed by the arresting officer at the time of the arrest. See Harris v. Bornhorst,

 513 F.3d 503, 511 (6th Cir. 2008). Probable cause does not require “convincing” evidence, but

 merely evidence “sufficient to lead a reasonable officer to conclude that the arrestee has committed or

 is committing a crime.” Ibid. While probable cause “is not a high bar,” District of Columbia v.




                                                    -10-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1368 Page 11 of 25



 Wesby, 138 S.Ct. 577, 586 (2018), a “mere suspicion of criminality” is insufficient. Bornhorst, 513

 F.3d at 511.

                   Where a police officer lacks probable cause, but possesses a “reasonable and articulable

 suspicion that a person has been involved in criminal activity,” the officer may “briefly” detain the

 person “to investigate the suspicious circumstances.” United States v. Foster, 376 F.3d 577, 584 (6th

 Cir. 2004). This is generally referred to as a Terry stop. Id. at 585. When analyzing the lawfulness

 of a purported Terry stop, the Court first assesses whether the initial detention was proper. See United

 States v. See, 574 F.3d 309, 313 (6th Cir. 2009). If the initial detention was proper, the Court must

 then consider “whether the degree of intrusion was reasonably related in scope to the situation at hand,

 which is judged by examining the reasonableness of the officials’ conduct given their suspicions and

 surrounding circumstances.” Ibid. To satisfy this latter element, the officer must have “diligently

 pursued a means of investigation that was likely to confirm or dispel their suspicions quickly.”

 Foster, 376 F.3d at 585. An otherwise permissible Terry stop that “lasts longer than is necessary to

 effectuate the purpose of the stop” constitutes, in the absence of probable cause, an unlawful arrest in

 violation of the Fourth Amendment. See Center for Bio-Ethical Reform, Inc. v. City of Springboro,

 477 F.3d 807, 827 (6th Cir. 2007). Similarly, it violates the Fourth Amendment for an officer, having

 failed to obtain evidence or facts confirming his initial suspicion, to detain an individual so that a

 second officer can arrive and undertake a second investigation. Id. at 829.

                   To assess the lawfulness of Plaintiff’s “initial detention,”3 it necessary to identify the

 facts and circumstances known to Defendants. At the outset of Plaintiff’s detention, Defendants


 3
  For purposes of this discussion, the use of the term “initial detention” refers to the time beginning when Plaintiff was
 detained at the conclusion of the visit with her husband and ending when marijuana was discovered in her vehicle, at
 which point there existed probable cause to arrest Plaintiff.

                                                            -11-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1369 Page 12 of 25



 Hubbard and Eagle knew two facts: (1) Corrections Officer Wilcox observed Plaintiff passing to her

 husband an object that Wilcox suspected “may have” been (or contained) marijuana; and (2) despite

 the prison’s stated policy to terminate a visit where a visitor smuggles or attempts to smuggle any item

 into the facility, Plaintiff’s visit with her husband was not interrupted or prematurely terminated.

                  These facts fall short of establishing probable cause to believe Plaintiff committed a

 crime. See Mich. Comp. Laws § 800.281 (it is illegal to bringing a controlled substance into or onto

 a correctional facility or provide a controlled substance to a prisoner); People v. Norman, 438 N.W.2d

 895, 897 (Mich. Ct. App. 1989) (recognizing that § 800.281 does not require specific intent).

 Wilcox’s observation constitutes nothing more than a “mere suspicion of criminality” and the fact that

 Plaintiff’s visit was not immediately terminated suggests that Wilcox and/or others harbored doubts

 whether the item Plaintiff allegedly passed to her husband was illegal contraband as opposed to, for

 example, a piece of candy. Nevertheless, it was not unreasonable for Defendants to suspect that

 Plaintiff might be involved in criminal activity. Thus, the initial detention of Plaintiff constituted a

 lawful Terry stop.

                  During their subsequent discussion with Plaintiff, Defendants Hubbard and Eagle

 learned the following additional facts: (1) Plaintiff denied passing any illegal contraband to her

 husband, and (2) Plaintiff jokingly stated that she passed her husband a piece of candy.4 These two

 facts could not reasonably have confirmed or advanced Defendants’ initial suspicion that Plaintiff had

 passed illegal contraband to her husband. These two additional facts did not eliminate the suspicion



 4
   Defendants suggest that they also knew that Plaintiff’s husband had acknowledged that he and Plaintiff passed a piece
 of candy during their visit. However, Defendant Hough concedes in his affidavit that he did not speak with Plaintiff’s
 husband until after the incidents giving rise to the present action. (ECF No. 130-3 at PageID.1116). Defendants
 Hubbard and Eagle have presented no evidence that they spoke with Plaintiff’s husband prior to speaking with Plaintiff.


                                                          -12-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1370 Page 13 of 25



 that Plaintiff was engaged in illegal activity, but neither did they advance or confirm such. As

 discussed above, Defendant Eagle could have, at this juncture, searched Plaintiff’s vehicle based upon

 the suspicion that Plaintiff had passed illegal contraband to her husband. Defendants Hubbard or

 Eagle could likewise have interviewed Plaintiff’s husband regarding their suspicions. However,

 instead of taking either of these steps which could have constituted a diligent attempt to confirm or

 dispel their suspicions, Defendants Hubbard and Eagle continued to detain Plaintiff for 40 minutes

 until Defendant Hough arrived. Plaintiff was then handcuffed and escorted to her vehicle where a

 search revealed marijuana.5

                   Until the moment marijuana was discovered in Plaintiff’s vehicle, there did not exist

 probable cause to arrest Plaintiff. Moreover, the conduct from the time Plaintiff was initially detained

 through the discovery of marijuana in her vehicle, Defendants did not comply with the requirements

 of a lawful Terry stop. Once their conversation with Plaintiff revealed the two additional facts

 identified above, Defendants were obligated to either diligently attempt to obtain still more facts or

 simply release Plaintiff. Instead, Defendants Hubbard and Eagle detained Plaintiff for 40 minutes

 while awaiting the arrival of Defendant Hough. Defendants offer no rationale why Defendant Eagle,

 a police officer, needed to await Defendant Hough’s arrival before searching Plaintiff’s vehicle or

 otherwise continuing the investigation of Plaintiff’s conduct. In sum, the actions of Defendants




 5
   Because Plaintiff’s medical marijuana card expired prior to the incident in question, her possession of marijuana
 subjected her to criminal penalty. See, e.g, People v. Alzehery, 2018 WL 472158 at *5 (Mich. Ct. App., Jan. 18, 2018)
 (to avoid prosecution for possession of marijuana on the ground that such is permitted by the Michigan Medical
 Marijuana Act (MMMA), the individual must possess a “valid” medical marijuana card); People v. Brown, 825 N.W.2d
 91, 93-95 (Mich. Ct. App. 2012) (the MMMA “does not abrogate state criminal prohibitions related to marijuana,” but
 instead constitutes a “very limited, highly restricted exception” to the proscription against the possession of marijuana).


                                                            -13-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1371 Page 14 of 25



 Hubbard and Eagle, if Plaintiff’s version of events is believed, constitutes an illegal detention of

 Plaintiff in violation of her Fourth Amendment rights.

                 As for Defendant Hough, while he did not arrive until later in the encounter, summary

 judgment is likewise not appropriate. Upon Defendant Hough’s arrival, Plaintiff was handcuffed and

 threatened with arrest. Because no reasonable person in Plaintiff’s position would have believed she

 could have terminated the encounter at that point, Plaintiff was effectively under arrest at that point

 despite the utter lack of probable cause. See Gardenhire v. Schubert, 205 F.3d 303, 313-14 (6th Cir.

 2000). Thus, if Plaintiff’s version of events is believed, Defendant Hough’s conduct constitutes a

 violation of Plaintiff’s rights.

                 Furthermore, none of the Defendants are entitled to qualified immunity as to this claim.

 It is clearly established that a Terry stop is lawful only if the officers act diligently to confirm or dispel

 their initial suspicions. Defendants Hubbard and Eagle could not reasonably have believed that

 declining to undertake a search of Plaintiff’s vehicle, which may very well have been dispositive as to

 their initial suspicions, and instead detaining Plaintiff for 40 minutes while awaiting the arrival of a

 second police officer constitutes diligent behavior. See Center for Bio-Ethical Reform, 477 F.3d at

 828-31. Likewise, Defendants Hubbard and Eagle could not reasonably have believed it was lawful,

 having failed to obtain evidence or facts confirming their initial suspicion, to detain Plaintiff for 40

 minutes simply so that a second officer could arrive and attempt a second investigation. Id. at 829.

                 Likewise, Defendant Hough could not reasonably have believed that there existed

 probable cause to arrest Plaintiff prior to the discovery of marijuana in her vehicle. See Kennedy v.

 City of Villa Hills, Ky., 635 F.3d 210, 214-15 (6th Cir. 2011) (regarding an unlawful arrest claim,

 qualified immunity is not warranted where the officer “could not reasonably believe that he had


                                                     -14-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1372 Page 15 of 25



 probable cause” to arrest the individual in question). Accordingly, the undersigned recommends that

 as to Plaintiff’s claim that she was unlawfully detained in violation of her Fourth Amendment rights,

 during the time period from the termination of her visit with her husband until the discovery of

 marijuana in her vehicle, that Defendants’ motions for summary judgment all be denied.

                  C.       Use of Excessive Force

                  Plaintiff alleges that Defendants Eagle and Hough6 employed excessive force when

 attempting to help her enter the back seat of Hough’s police vehicle following the discovery of

 marijuana in her vehicle. Plaintiff’s claim is evaluated under an “objective-reasonableness standard”

 which examines the facts and circumstances from the perspective of a reasonable officer. Toner v.

 Village of Elkton, 547 Fed. Appx. 720, 727 (6th Cir., Nov. 26, 2013).

                  If an individual is complying with an officer’s directions, she has the right “to be free

 from gratuitous violence during arrest.” When assessing an excessive force claim, the question is not

 the extent of injury allegedly inflicted, but “whether an officer subjects a detainee to gratuitous

 violence.” Moreover, “not every push or shove, even if it may later seem unnecessary in the peace

 of a judge’s chambers, violates the Fourth Amendment.” Ibid.

                  As noted above, Plaintiff testified that Defendants attempted to “guide” and “pull” her

 into Defendant Hough’s vehicle. Plaintiff testified that Defendants did not act maliciously and were

 not attempting to hurt or injure her. These facts, even interpreted in a light most favorable to Plaintiff,

 fail to demonstrate that she was subjected to excessive force. See, e.g., McColman v. St. Clair County,

 479 Fed. Appx. 1, 7 (6th Cir., Apr. 12, 2012) (grabbing person “by her upper arms and pulling [her]



 6
  At her deposition, Plaintiff clarified that her excessive force claim was asserted against Defendants Eagle and Hough
 only. (Page 221)

                                                          -15-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1373 Page 16 of 25



 across the seat was not a gratuitous use of force, even if it did result in some minor bruising”).

 Accordingly, the undersigned recommends that as to Plaintiff’s excessive force claims, Defendants

 Hough and Eagle are entitled to summary judgment.

                D.      Search of Plaintiff’s Hotel Room

                Plaintiff alleges that Defendant Hough violated her Fourth Amendment rights by

 undertaking an unlawful search of her hotel room. Defendant Hough maintains that Plaintiff freely

 consented to the search whereas Plaintiff testified at her deposition that she consented under duress

 prompted by Defendant Hough’s threats.

                Whether consent to conduct a search was voluntarily given, or was instead the product

 or coercion or duress, is determined by examining the totality of the circumstances. Schneckloth v.

 Bustamonte, 412 U.S. 218, 227 (1973). From Plaintiff’s perspective, by the time she allegedly

 consented to the search of her hotel room, she had already been subjected to an illegal seizure, her car

 had been searched against her wishes, she had been subjected to offensive and racially motivated

 comments concerning her marriage, and she had been threatened with arrest and transport to jail for a

 crime which she not unreasonably, albeit incorrectly, believed she had not committed. Defendant

 Hough has failed to establish the absence of a genuine factual dispute regarding the voluntariness of

 Plaintiff’s consent to search her hotel room. Accordingly, as to Plaintiff’s claim that Defendant

 Hough conducted an unlawful search of her hotel room, the undersigned recommends that Defendant

 Hough’s motion for summary judgment be denied.

 II.            Right of Intimate Association (Count I)

                On February 17, 2016, three days after the events giving rise to this action, Defendant

 Hough submitted a Notice of Proposed Visitor Restriction recommending that Plaintiff be prohibited


                                                  -16-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1374 Page 17 of 25



 from visiting her husband. (ECF No. 151-2 at PageID.1279). Hough based his recommendation on

 the conclusion that Plaintiff had smuggled contraband to her husband during their February 14, 2016

 visit and, furthermore, that Plaintiff had committed a misdemeanor by bringing marijuana onto prison

 property. (ECF No. 151-2 at PageID.1279). Following an administrative hearing, the warden

 imposed a permanent restriction prohibiting Plaintiff from visiting her husband. (ECF No. 151-2 at

 PageID.1280).     Plaintiff alleges that Defendants’ participation in the events leading up to the

 imposition of this visitation restriction violates her constitutional right to freedom of intimate

 association.

                 In Overton v. Bazzetta, 539 U.S. 126 (2003), the Court assessed the constitutionality of

 various visitation restrictions imposed by the MDOC.           With respect to the right of intimate

 association, the Court observed:

                 We have said the Constitution protects “certain kinds of highly personal
                 relationships.” And outside the prison context, there is some
                 discussion in our cases of a right to maintain certain familial
                 relationships, including association among members of an immediate
                 family and association between grandchildren and grandparents. This
                 is not an appropriate case for further elaboration of those matters. The
                 very object of imprisonment is confinement. Many of the liberties and
                 privileges enjoyed by other citizens must be surrendered by the prisoner.
                 An inmate does not retain rights inconsistent with proper incarceration.
                 And, as our cases have established, freedom of association is among the
                 rights least compatible with incarceration. Some curtailment of that
                 freedom must be expected in the prison context. We do not hold, and
                 we do not imply, that any right to intimate association is altogether
                 terminated by incarceration or is always irrelevant to claims made by
                 prisoners. We need not attempt to explore or define the asserted right
                 of association at any length or determine the extent to which it survives
                 incarceration because the challenged regulations bear a rational relation
                 to legitimate penological interests.

 Id. at 131-32 (internal citations omitted).



                                                   -17-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1375 Page 18 of 25



                Moreover, this logic applies equally to non-prisoners such as Plaintiff. See, e.g., King

 v. Caruso, 542 F.Supp.2d 703, 713 (E.D. Mich. 2008) (“the fact that this Plaintiff is not a state prisoner

 does not give her greater constitutional rights [with respect to prison visitation]”). The relevant

 question, therefore, is whether the regulation or restriction at issue advances legitimate penological

 interests. This requires the Court to balance Plaintiff’s rights against the need to maintain prison

 safety and security and the deference which courts afford to the decisions by prison administrators to

 accomplish such.

                The standard by which this balancing occurs was articulated by the Supreme Court in

 Turner v. Safley, 482 U.S. 78 (1987). The Turner Court concluded that “when a prison regulation

 impinges on an individual’s constitutional rights, the regulation is nevertheless valid if it is “reasonably

 related to legitimate penological interests.” Id. at 89. This standard represents a “reasonableness

 test less restrictive than that ordinarily applied to alleged infringements of fundamental constitutional

 rights.” Flagner v. Wilkinson, 241 F.3d 475, 481 (6th Cir. 2001). The Turner Court identified four

 factors that are relevant in determining the reasonableness of a challenged prison regulation:

                1.       there must be a valid, rational connection between the prison
                regulation and the legitimate governmental interest put forward to
                justify it;

                2.     whether there are alternative means of exercising the right that
                remain open to prison inmates;

                3.      the impact that accommodation of the asserted constitutional
                right will have on guards and other inmates, and on the allocation of
                prison resources generally; and

                4.     whether there are ready alternatives available that fully
                accommodate the prisoner’s rights at de minimis cost to valid
                penological interests.

 Turner, 482 U.S. at 89-91.

                                                    -18-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1376 Page 19 of 25



                Failure to satisfy the first factor renders the regulation unconstitutional, without regard

 to the remaining three factors. If the first factor is satisfied, the remaining three factors are considered

 and balanced together; however, they are “not necessarily weighed evenly,” but instead represent

 “guidelines” by which the court can assess whether the actions at issue are reasonably related to a

 legitimate penological interest. It should further be noted that the Turner standard is not a “least

 restrictive alternative” test requiring prison officials “to set up and then shoot down every conceivable

 alternative method of accommodating the claimant’s constitutional complaint.” Instead, the issue is

 simply whether the policy at issue is reasonably related to a legitimate penological interest. Flagner,

 241 F.3d at 484.

                With respect to which party bears the burden concerning the Turner analysis, the

 Supreme Court has held that “[t]he burden. . .is not on the State to prove the validity of prison

 regulations but on the prisoner to disprove it.” Overton, 539 U.S. at 132. This statement clearly

 places on Plaintiff the burden as to the last three Turner factors, but says nothing as to which party

 bears the burden as to the initial factor. As subsequent courts have concluded, the burden with respect

 to the first Turner factor rests with prison officials. See Figel v. Overton, 121 Fed. Appx. 642, 646

 n.2 (6th Cir., Feb. 4, 2005); Sharp v. Johnson, 669 F.3d 144, 156 (3d Cir. 2012) (“the prison has the

 burden of demonstrating the First Turner Factor”). The Court concludes, therefore, that with respect

 to the Turner factors, Defendants bear the initial burden to articulate a valid, rational connection

 between the challenged action and the legitimate governmental interest which motivated such. This

 burden is “slight, and in certain instances, the connection may be a matter of common sense.”

 Johnson, 669 F.3d at 156.




                                                    -19-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1377 Page 20 of 25



                As noted above, there exists evidence that on the date in question, Plaintiff passed

 contraband to her husband. There likewise exists evidence that Plaintiff and her husband passed

 contraband on previous visits. (ECF No. 129-2 at PageID.960). While it may be the case that

 Plaintiff and her husband only passed pieces of candy, the fact remains that even passing candy

 violations prison rules, as Plaintiff acknowledged. (Id. at PageID.951). Moreover, it is not disputed

 that Plaintiff transported a controlled substance onto prison grounds. It cannot reasonably be disputed

 that prisons have a legitimate interest in preventing prisoners from passing or receiving contraband.

 Likewise, it cannot reasonably be disputed that prisons have a legitimate interest in limiting the

 visitation privileges of prisoners or other individuals who possess, pass, or bring onto prison grounds

 contraband or illegal drugs. See Overton, 539 U.S. at 134 (“withdrawing visitation privileges is a

 proper and even necessary management technique to induce compliance with the rules of inmate

 behavior”).

                Consideration of the remaining factors also weighs against Plaintiff’s claim. It would

 certainly impose an unreasonable burden and risk on prison officials to permit visitation between a

 prisoner and a family member who brings illegal drugs onto prison property and who is known to pass

 contraband to the prisoner. There is no evidence that Plaintiff and her husband cannot communicate

 in other ways such as phone calls or letters. There is also no evidence that Plaintiff is precluded from

 seeking the termination of the visitation limitation in the future. Accordingly, as to Plaintiff’s

 intimate association claims, the undersigned recommends that Defendants are entitled to summary

 judgment. In the alternative, the undersigned recommends that Defendants are entitled to qualified

 immunity in light of the Overton decision and Plaintiff’s failure to identify authority that the MDOC

 regulations pursuant to which this visitation limitation was imposed have been found to be unlawful.


                                                  -20-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1378 Page 21 of 25



 III.           Civil Conspiracy (Count III)

                Plaintiff alleges that Defendants conspired to violate her constitutional rights in

 violation of 42 U.S.C. § 1983. A civil conspiracy is “an agreement between two or more persons to

 injure another by unlawful action.” Bickerstaff v. Lucarelli, 830 F.3d 388, 400 (6th Cir. 2016). To

 prove a conspiracy under § 1983, Plaintiff must establish: (1) the existence of a single plan; (2) the

 conspirators shared in the general conspiratorial objective; and (3) an overt act was committed in

 furtherance of the conspiracy. Ibid. While the existence of a conspiracy can be established through

 circumstantial evidence, “vague and conclusory allegations unsupported by material facts” are

 insufficient. Heyne v. Metropolitan Nashville Public Schools, 655 F.3d 556, 563 (6th Cir. 2011).

                To defeat a motion for summary judgment, a conspiracy claim based upon

 circumstantial evidence must be “sufficient to reasonably infer the existence of a conspiracy.”

 Womack v. Conley, 595 Fed. Appx. 489, 494 (6th Cir., Dec. 11, 2014).             However, where the

 circumstantial evidence is “just as consistent with independent conduct as it is with a conspiracy,”

 summary judgment for the defendant(s) is appropriate. See Hensley v. Gassman, 693 F.3d 681, 695

 (6th Cir. 2012); Womack, 595 Fed. Appx. at 494.

                During her deposition, Plaintiff conceded that she lacked any direct evidence to support

 her allegations of conspiracy. (ECF No. 129-2 at PageID.979-80). In her response to the present

 motion, Plaintiff argues that there exists circumstantial evidence to support her claim. (ECF No. 152

 at PageID.1307-10). The circumstantial evidence which Plaintiff relies upon tracks the factual

 allegations in her complaint. However, relative to Plaintiff’s conspiracy claims, these allegations are

 vague and equally consistent with “independent conduct.” Moreover, much of Plaintiff’s argument

 focuses on her mistaken assertion that her possession of marijuana on the date in question did not


                                                  -21-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1379 Page 22 of 25



 violate Michigan law. Accordingly, the undersigned recommends that with respect to Plaintiff’s civil

 conspiracy claims, Defendants are all entitled to summary judgment.

 IV.            Assault and Battery (Count VII)

                Plaintiff alleges that Defendants committed assault and battery against her.

 Defendants assert that Michigan law entitles them to immunity. Under Michigan law, assault “may

 be established by showing either an attempt to commit a battery or an unlawful act that places another

 in reasonable apprehension of receiving an immediate battery.” People v. Starks, 701 N.W.2d 136,

 140 (Mich. 2005). Battery is defined as “an intentional, unconsented and harmful or offensive

 touching of the person of another, or of something closely connected with the person.” Ibid.

                Under Michigan law, employees of governmental agencies are afforded immunity from

 tort liability if the following criteria are satisfied: (1) the employee was acting within the scope of his

 employment; (2) the agency in question was engaged in the exercise or discharge of a governmental

 function; and (3) the employee’s conduct “does not amount to gross negligence that is the proximate

 cause of the injury or damage.” See Beals v. Michigan, 871 N.W.2d 5, 9 (Mich. 2015); Mich. Comp.

 Laws § 691.1407(2). Gross negligence is defined under Michigan law as “conduct so reckless as to

 demonstrate a substantial lack of concern for whether an injury results.” Horne v. Suburban Mobility

 Authority for Regional Transportation, 2014 WL 2159397 at *3 (Mich. Ct. App., May 22, 2014).

                Plaintiff’s claims, while vaguely articulated, appear to center on her assertion that

 Defendants used excessive force when attempting to help her into Defendant Hough’s police vehicle.

 As discussed above, however, Defendants did not use excessive force.                The conclusion that

 Defendants did not use excessive force during the incident in question forecloses any claim for assault

 or battery. See, e.g., Gaddis v. Redford Twp., 2004 WL 243363 at *4 (Mich. Ct. App., Feb. 10, 2004).


                                                    -22-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1380 Page 23 of 25



 Plaintiff has likewise failed to present evidence from which a reasonable person could conclude that

 Defendants acted with gross negligence during the encounter. Accordingly, with respect to Plaintiff’s

 assault and battery claims, the undersigned recommends that Defendants are entitled to summary

 judgment.

 V.             Common Law Conversion (Count IV)

                Plaintiff claims that during the course of the incident in question Defendants unlawfully

 converted her marijuana, vehicle, and cell phone. Under Michigan law, common law conversion is

 defined as “any distinct act of domain wrongfully exerted over another’s personal property in denial

 of or inconsistent with the rights therein.” Victory Estates, L.L.C. v. NPB Mortgage, L.L.C., 2012

 WL 6913826 at *2 (Mich. Ct. App., Nov. 20, 2012).

                With respect to the marijuana seized from Plaintiff’s vehicle and hotel room, because

 Plaintiff’s possession of such was unlawful, the seizure and retention of such was lawful and, therefore,

 cannot constitute conversion. As for Plaintiff’s vehicle, Defendants did not wrongfully exert domain

 over such, but instead conducted a lawful search thereof which does not constitute conversion. With

 respect to Plaintiff’s claim that Defendant Hubbard unlawfully converted her cell phone, Plaintiff’s

 deposition testimony reveals otherwise.

                Plaintiff testified that during the search of her vehicle, her cell phone, which was

 located therein, began ringing.     (ECF No. 129-2 at PageID.983-84).          Hubbard then allegedly

 “reached for” the phone, at which point Plaintiff objected, telling Hubbard that he was not authorized

 to answer her phone. (Id. at PageID.984). In response, Hubbard “did not” answer or otherwise

 interfere with Plaintiff’s phone. (Ibid.). Thus, Defendant Hubbard did not exert domain over

 Plaintiff’s phone. Furthermore, Plaintiff has failed to present evidence from which a reasonable


                                                   -23-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1381 Page 24 of 25



 person could conclude that Defendants acted with gross negligence during the incidents in question.

 Accordingly, with respect to Plaintiff’s conversion claims, the undersigned recommends that

 Defendants are all entitled to summary judgment.

 VI.            Negligence (Count VIII)

                Finally, Plaintiff alleges that Defendants committed negligence resulting in “injuries

 and other losses.”    Plaintiff has failed to clearly articulate the nature or basis for this claim.

 Regardless, Defendants are entitled to relief because Plaintiff has failed to present evidence from

 which a reasonable person could conclude that Defendants acted with gross negligence at any point

 during the events in question.      Accordingly, with respect to Plaintiff’s negligence claims, the

 undersigned recommends that Defendants are all entitled to summary judgment.

                                            CONCLUSION

                For the reasons articulated herein, the undersigned recommends that Defendant

 Hubbard’s Motion for Summary Judgment, (ECF No. 127), be granted in part and denied in part;

 Defendant Eagle’s Motion for Summary Judgment, (ECF No. 129), be granted in part and denied

 in part; and Defendant Hough’s Motion for Summary Judgment, (ECF No. 130), be granted in part

 and denied in part. Specifically, the undersigned recommends that Defendants are entitled to relief

 as to all Plaintiff’s claims, except: (1) Plaintiff’s claim, asserted against Defendants Hough, Hubbard,

 and Eagle, that she was subjected to an illegal detention during the time period from the termination

 of her visit with her husband until the discovery of marijuana in her vehicle, and (2) Plaintiff’s claim,

 asserted against Defendant Hough, that the search of her hotel room was unlawful.

                OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

 Court within fourteen (14) days of the date of service of this notice. 28 U.S.C. ' 636(b)(1)(C).


                                                   -24-
Case 1:17-cv-00508-RJJ-ESC ECF No. 159 filed 04/25/19 PageID.1382 Page 25 of 25



 Failure to file objections within the specified time waives the right to appeal the District Court=s order.

 See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                                Respectfully submitted,



 Dated: April 25, 2019                                           /s/ Ellen S. Carmody
                                                                ELLEN S. CARMODY
                                                                United States Magistrate Judge




                                                    -25-
